
	
		I
		112th CONGRESS
		1st Session
		H. R. 1608
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Franks of Arizona
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To include the county of Mohave, in the State of Arizona,
		  as an affected area for purposes of making claims under the Radiation Exposure
		  Compensation Act based on exposure to atmospheric nuclear
		  testing.
	
	
		1.Short titleThis Act may be cited as the
			 Mohave County Radiation Compensation
			 Act of 2011.
		2.Inclusion under the
			 Radiation Exposure Compensation ActSection 4(b)(1)(C) of the Radiation Exposure
			 Compensation Act (42 U.S.C. 2210 note) is amended by inserting
			 Mohave, after Apache,.
		
